           Case 2:21-cr-00134-RBS Document 1 Filed 04/06/21 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT

                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA

                  v.                               CRIMINAL NO. 21-

DANA DOUGLASS-RODRIGUEZ                            DATE FILED:

                                                   WOLATIONS:
                                                   18 U.S.C. $1343 (wire fraud - 5 counts)
                                                   42 U.S.C. $ a08(a)(a) (Social Security fraud
                                                   -1 count)
                                                   Notice of forfeiture




                                         INDICTMENT

                               COUNTS ONE THROUGH FIYE

                                           (Wire Fraud)

THE GRAIID JURY CHARGES THAT:

               At all times relevant to this indictment:

               1.      The Social Security Administration ("SSA"), an agency of the United

States, administered certain government benefit programs, including the Retirement and

Survivor's Insurance ("RSI") benefit program, pursuant to Title 42,Ilnited States Code, Sections

401-433.

               2.      The RSI program was an eamed-right program funded through Social

Security wage taxes. When an individual worked, that individual paid taxes on his or her wages

into the Social Security trust fund. If that individual paid sufficient Social Security taxes to earn

sufficient "credits," as that term was defined for purposes of the Social Security Act, he or she

became eligible to receive retirement benefits upon reaching a certain age.
           Case 2:21-cr-00134-RBS Document 1 Filed 04/06/21 Page 2 of 8




                 3.     RSI payments continued until the individual died.

                 4.     The father of defendant DANA DOUGLASS-RODRIGUEZ, known to the

grand   jury and identified herein   as   "M.D.," received RSI benefits during his lifetime. No other

individual was entitled to the benefits designated for M.D. The SSA provided these benefits

through an electronic funds transfer to a Wells Fargo Bank account held in the name of M.D.

                 5.      M.D. died on or about October 25,2017.

                 6.      SSA did not receive notification of M.D.'s death and continued to issue

RSI benefits through electronic funds transfers to M.D.'s Wells Fargo Bank account.

                                     TIIE SCIIEME TO DEFRAUI)

                 7.      From in or about October 2017 through in or about September 2020,

defendant

                                 DANA DOUGLASS-RODRIGAEZ,

devised and intended to devise a scheme to defraud the SSA and to obtain money from the SSA

in the form of benefit payments intended for M.D. by fraudulently converting to her own use the

SSA benefits intended for M.D. that defendant DANA DOUGLASS-RODzuGUEZ was not

entitled to receive.

                 8.      It was the object of the scheme described in paragraph 7 for defendant

DANA DOUGLASS-RODRIGIJEZto receive approximately $68,880.00 in SSA payments

intended for M.D. that she was not entitled to receive.

                                          MAI\NERS AI\D MEANS

          It was a part of the scheme that:
         Case 2:21-cr-00134-RBS Document 1 Filed 04/06/21 Page 3 of 8




               9.        Defendant DANA DOUGLASS-RODRIGUEZ concealed the death               of

M.D. so that M.D.'s SSA benefits checks would continue to be deposited into M.D.'s Wells

Fargo Bank account.

               10.       From in or about October 2017 to in or about September 2020, defendant

DANA DOUGLASS-RODRIGUEZ fraudulently obtained and converted to her own use

approximately $68,880.00 in SSA benefits payments intended for M.D.

               1   1.    On or about the following dates, in the Eastem District of Pennsylvania,

and elsewhere, defendant

                                DAI\A   D   OUGLASS -RODRIGUF,Z,

for the purpose of executing the scheme described above, knowingly caused to be transmitted by

means of wire communication in interstate commerce the signals and sounds described below           for

each count, each transmission constituting a separate count:



COUNT                   DATE                             WIRE TRANSACTION


   1        February 3,2020           SSA payment of $2010.00 by wire transfer from Philadelphia,
                                      Pennsylvania to Kansas City, Missouri, to East Rutherford,
                                      New Jersey, to Minneapolis, Minnesota, to Philadelphia,
                                      Pennsylvania, in the Eastem District of Pennsylvania.
                                      SSA payment of $2010.00 by wire transfer from Philadelphia,
   2        March 3,2020
                                      Pennsylvania to Kansas City, Missouri, to East Rutherford,
                                      New Jersey, to Minneapolis, Minnesota, to Philadelphia,
                                      Pennsylvania, in the Eastern District of Pennsylvania.
                                      SSA payment of $2010.00 by wire transfer from Philadelphia,
   J         April3,2020
                                      Pennsylvania to Kansas City, Missouri, to East Rutherford,
                                      New Jersey, to Minneapolis, Minnesota, to Philadelphia,
                                      Pennsylvania, in the Eastern District of Pennsylvania.
                                      SSA payment of $2010.00 by wire transfer from Philadelphia,
   4        May 1,2020
                                      Pennsylvania to Kansas City, Missouri, to East Rutherford,
                                      New Jersey, to Minneapolis, Minnesota, to Philadelphia,
                                      Pennsylvania, in the Eastem District of Pennsylvania.
    Case 2:21-cr-00134-RBS Document 1 Filed 04/06/21 Page 4 of 8




                              SSA payment of $2010.00 by wire transfer from Philadelphia,
5     Ju;ne3,2020
                              Pennsylvania to Kansas City, Missouri, to East Rutherford,
                              New Jersey, to Minneapolis, Minnesota, to Philadelphia,
                              Pennsylvania, in the Eastern District of Pennsylvania.



        All in violation of Title   18, United States Code, Section 1343.
          Case 2:21-cr-00134-RBS Document 1 Filed 04/06/21 Page 5 of 8




                                               COUNT SIX

                                          (Social Security Fraud)

THE GRAND JURY FURTHER CHARGES THAT:

               l.      Paragraphs     1   through 6 and 9 through l0 of Counts One through Five of

this indictment are realleged here.

               2.      From in or about October 2017 to in or about September 2020, inthe

Eastem District of Pennsylvania, and elsewhere, defendant

                               DAIIA DOUGLASS-RODRIGUEZ

in a matter within the jurisdiction of the SSA, having knowledge of the death of M.D., an event

affecting his initial and continued right to any SSA RSI payments, knowingly and willfully

concealed and failed to disclose the death of M.D. with the fraudulent intent to secure

approximately $68,880.00 in SSA RSI payments.

               In violation of Title 42,United States Code, Section 408(a)(a).
         Case 2:21-cr-00134-RBS Document 1 Filed 04/06/21 Page 6 of 8




                                  NOTICE OF FORFEITURE

THE GRAND JURY CHARGES THAT:

         1.    As a result of the violations of Title 18, United States Code, Section 1343, set

forth in Counts One through Six of this Indictment, defendant

                               DANA DOUGLASS-RODRIGUEZ

shall forfeit to the United States of America any property, real or personal, that constitutes or is

derived from proceeds traceable to the commission of such offense; including but not limited to

the sum of $68,880.00.

       2.      If any of the property subject to forfeiture,   as a result   of any act or

omission of the defendant:

               (a)     cannot be located upon the exercise ofdue diligence;

               (b)     has been transferred or sold to, or deposited with, a third party;

               (c)     has been placed beyond the   jurisdiction of the Court;

               (d)     has been substantially diminished in value; or

               (e)     has been commingled with other property which cannot be divided

                       without difficulty;

it is the intent of the United States, pursuant to Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property ofthe defendant up to the value ofthe property subject to forfeiture.
         Case 2:21-cr-00134-RBS Document 1 Filed 04/06/21 Page 7 of 8




              All pursuant to Title 28, United   States Code, Section 2461(c), and   Title   18,

United States Code, Section 981(a)(1)(C).



                                                      A TRUE BILL:




JENNIFER ARBITTIER WILLIAMS
Acting United States Attorney
                                                                           c        z
                                                                                    A'
                                                                           z
                                                                           a
                                                                           tal
                                                                           I
                                                                           \J
                         A                                                 a
                         N)
                                                                           Fl
                   o     l1
                         .V'                       -l
                                                   H                       H
                         h-
                         joo
                                                   *
                                                   rt                      lr,
                   o
                                                                           a
                                                                           I
                   o
                        Q)e                        -                HIJ
                                                                    TAJ    E
                   o                                                Pa
                   I     5!"
                        ooA
                                            u2,                     +-
                        DD'
                        vtD                 .2,    H
                                                   ('J
                                                                    8F
                                                                    )-
                        4\_                 PU            t(l              \   .r
     a                                                    lF:       \J
                         ^5
                        'oli         4                    l='       a'     E
                                                                    !-+
                         A^
                                Q    U      Pa
                                            \J     EJ
                                                   ')     lil'i -   --1.   \I
         o               6's         o                    16aO
         o               o)='-                            t=;e
         ,f              ;d          z                    lY'ifr
                         ct) *       E=     L.ri
                                            'a"A          l<     Ftr       i-f
                         a      t'   Lr.l
              p          oFP                (n            la:    g
              NJ                     iZ      rlJ
                                            ,r'J          lo=
                         EL                        |:rI   r=€
                         a'r                Of,
                         *(,l                                       ?
                         ^io                7e                      B
                                            6H                      6'
                         -5
                          l-r               CF
                                            J
                         o                  iio
                         o                         P
Case 2:21-cr-00134-RBS Document 1 Filed 04/06/21 Page 8 of 8
